 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   ALVARO E. CALDERON,             ) NO. CV 19-8438-PA(E)
                                     )
12             Plaintiff,            )
                                     )
13        v.                         ) ORDER TO SHOW CAUSE
                                     )
14   EUGENE E. KINSEY, et al.,       )
                                     )
15             Defendants.           )
     ________________________________)
16

17

18         Plaintiff filed a Complaint on September 30, 2019, and paid the

19   filing fee.   It appears that proper service of the Summons and

20   Complaint has not been made on Defendants.   Therefore, pursuant to

21   Rule 4(m) of the Federal Rules of Civil Procedure and Local Rule 41-1,

22   it is ordered that, within twenty-eight (28) days of the date of this

23   Order, Plaintiff shall show cause, if there be any, why proper service

24   was not made timely and why this case should not be dismissed without

25   prejudice for want of prosecution.   Plaintiff shall attempt to show

26   such cause by filing a declaration, signed under penalty of perjury.

27   ///

28   ///
 1   Failure to file timely such a declaration may result in the dismissal

 2   of this action.

 3

 4        DATED: January 2, 2020.

 5

 6                                               /s/
                                            CHARLES F. EICK
 7                                  UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        2
